           Case 1:21-cv-02331-VSB Document 12 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                                  4/9/2021
                                                          :
GOOGLE LLC,                                               :
                                                          :
                                        Plaintiff,        :
                                                          :               21-cv-2331 (VSB)
                      -against-                           :
                                                          :                    ORDER
UNITED STATES OF AMERICA,                                 :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

        Before the Court is Google’s letter motion dated April 8, 2021, (Doc. 10), pursuant to Rule

5B of this Court’s Individual Rules and Practices, for entry of an order permitting it to file under

seal its reply in support of its sealed petition against the United States.

        Upon consideration of the motion and for good cause shown, the Court GRANTS Google’s

motion. Accordingly, it is hereby:

        ORDERED that Google may file the forgoing papers entirely under seal.

SO ORDERED.

Dated: April 9, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                         1
